 1

 2

 3
                                                                               JS-6
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   EDMOND NEAL,                                Case No.: 2:19-cv-08118 SVW (AFMx)
                                                 Assigned to Stephen V. Wilson
12               Plaintiff,
                                                 ORDER GRANTING STIPULATION
13        vs.                                    FOR DISMISSAL OF THE ENTIRE
                                                 ACTION
14
   JBROS INVESTMENTS, LLC D/B/A
15 LOHAS FRESH MARKET; VENTI’S
   CLOCKTOWER PLAZA, LLC; and
16
   DOES 1 to 10,
17
                 Defendants.
18

19
           Based on the stipulation of the parties and for good cause shown:
20
           IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
21
     all parties to bear their own fees and costs.
22

23          SO ORDERED.
24

25          DATED: March 6, 2020                     _______________________________
26                                                   STEPHEN V. WILSON
                                                     United States District Court Judge
27

28


                                         [PROPOSED] ORDER
